On Motion for Rehearing.
Until the court entered the order from which appellant appealed, all of the issues *958were" not disposed of by a final judgment. Appellant made no complaint about the judgment which granted the divorce, but complained only of the lack of a hearing at the time he was divested of all his real and personal property. The judgment is reversed only insofar as it relates to the property rights of the parties, and the divorce decree is not disturbed. Powell v. Powell, Tex.Civ.App., 199 S.W.2d 285; Pritzen v. Pritzen, Tex.Civ.App., 197 S.W.2d 363; Hursey v. Hursey, Tex.Civ. App., 165 S.W.2d 761; Rule 434, Texas Rules of Civil Procedure.
Appellee’s motion for rehearing is overruled.